OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant’s contention that his warrantless arrest in a public place was invalid because felony complaints charging him with the crimes for which he was arrested had already been filed has not been preserved for review by any argument or objection made in a written motion or at the suppression hearing. The additional claim with respect to County Court’s ruling on defendant’s Sandoval application was not preserved and, therefore, does not present an issue reviewable by this court (see, People v Shields, 46 NY2d 764, 765). Finally, the argument that defendant’s guilty plea should not have been accepted is also not preserved for appellate review because defendant neither moved *859to withdraw the plea before sentencing nor raised the issue by a motion to vacate the judgment of conviction (People v Bell, 47 NY2d 839, 840).
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.